                              United States District Court
                               Middle District of Florida
                                 Jacksonville Division

VICTOR EDWARD POWELL,

             Plaintiff,

V.                                                           NO. 3:18-CV-785-J-PDB

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.


                                        Order

      Before the Court is the Commissioner of Social Security’s unopposed motion to
reverse the decision below and remand the case for the Commissioner to take certain
action. Doc. 20. The Court:

      1.     grants the motion, Doc. 20;

      2.     reverses the decision under sentence four of 42 U.S.C. § 405(g);

      3.     remands the case with directions to evaluate Victor Edward
             Powell’s residual functional capacity based on the record
             evidence; evaluate all medical opinions of record; state the weight
             given to each opinion and the reasons for that weight; and, if
             warranted, obtain evidence from a vocational expert to clarify the
             effects of the assessed limitations on the occupational base; and
             take any other necessary actions; and

      4.     directs the clerk to enter judgment in favor of Victor Edward
             Powell and against the Commissioner of Social Security and close
             the file.

      Ordered in Jacksonville, Florida, on March 5, 2019.
c:   Counsel of record




                         2
